EXHIBIT 10.1
 
AMREP CORPORATION
 
2006 EQUITY COMPENSATION PLAN
 
RESTRICTED STOCK AWARD
 
 
This RESTRICTED STOCK AWARD, dated as of _______________ ____, 201__ (the “Date
of Grant”), is delivered by AMREP Corporation (the “Company”), to ______________
(the “Grantee”).
 
RECITALS
 
The AMREP Corporation 2006 Equity Compensation Plan (the “Plan”) provides for
the grant of restricted stock in accordance with the terms and conditions of the
Plan.  The Plan Administration Committee (the “Committee”), which is a
sub-committee of the Compensation and Human Resources Committee of the Company’s
Board of Directors and which administers the Plan, has decided to make a
restricted stock award as an inducement for the Grantee to continue to be
employed by the Employer (as defined in the Plan) and promote the best interests
of the Company and its shareholders.  References in this Agreement to the
Committee shall include any successor thereto appointed under and in accordance
with the Plan.  The Plan and the Plan prospectus are available upon request by
contacting the Chief Financial Officer or General Counsel of the Company.
 
NOW, THEREFORE, the parties to this Agreement, intending to be legally bound,
hereby agree as follows:
 
1. Restricted Stock Award.  Subject to the terms and conditions set forth in
this Agreement and the Plan, the Company hereby grants the Grantee _______
shares of common stock of the Company, subject to the restrictions set forth
below and in the Plan (“Restricted Stock”).  Shares of Restricted Stock may not
be transferred by the Grantee or subjected to any security interest until the
shares have become vested pursuant to this Agreement and the Plan.
 
2. Vesting and Nonassignability of Restricted Stock.
 
(a) The shares of Restricted Stock shall become vested, and the restrictions
described in Sections 2(c) and 2(d) shall lapse, according to the following
schedule, if the Grantee continues to be employed by the Employer from the Date
of Grant until the applicable vesting date.
 
Vesting Date
Vested Shares
           

 
 
 
 
 
The vesting of the Restricted Stock shall be cumulative, but shall not exceed
100% of the Restricted Stock.  If the foregoing schedule would produce
fractional shares, the number of shares of Restricted Stock that vest shall be
rounded down to the nearest whole share.
 
(b) Notwithstanding Section 2(a) above, in the event a Change of Control (as
defined in the Plan) occurs while the Grantee is employed by the Employer and
the Grantee ceases to be employed by the Employer on account of an involuntary
termination by the Company without Cause (as defined in the Plan) or the
voluntary resignation by the Grantee for Good Reason (as defined below), and the
Grantee’s date of termination occurs (or in the event of the Grantee’s
resignation for Good Reason, the event giving rise to Good Reason occurs), in
each case, during the period beginning on the date that is 180 days before the
Change of Control and ending on the date that is one year following the Change
of Control, 100% of all unvested shares of Restricted Stock shall automatically
vest in full on the Grantee’s date of termination or resignation, as applicable
(or, if later, on the date of the Change of Control).  For purposes of this
Agreement, “Good Reason” shall mean
 
(i) any material diminution by the Company or the Employer of the authority,
duties or responsibilities of the Grantee;
 
(ii) any material reduction in the Grantee’s base salary, which, for purposes of
this Agreement, means a reduction in base salary of ten percent or more that
does not apply generally to all similarly situated employees of the Employer; or
 
(iii) any material change in the geographic location at which the Grantee must
perform his duties to the Employer, which, for purposes of this Agreement, means
the permanent relocation of the Grantee’s principal place of employment to any
office or location which is located more than 50 miles from the location where
the Grantee is based immediately prior to the change in location.
 
In order to terminate employment for Good Reason, the Grantee must provide a
written notice of resignation for Good Reason to the Company within 90 days
after the event constituting Good Reason has occurred.  The Company shall have a
period of 30 days in which it may correct the act, or the failure to act, that
gave rise to the Good Reason event as set forth in the notice of resignation for
Good Reason.  If the Company does not correct the act, or the failure to act,
the Grantee must resign from employment for Good Reason within 30 days after the
end of the cure period, in order for the resignation to be considered a Good
Reason termination.  Notwithstanding the foregoing, in no event will the Grantee
have Good Reason for resignation if an event described in (i) above occurs in
connection with the Grantee’s inability to perform his or her duties on account
of illness or short-term or long-term disability.


(c) Except as set forth in Section 2(b) above, if the Grantee ceases to be
employed by the Employer for any reason before the Restricted Stock is fully
vested, the shares of Restricted Stock that are not then vested shall be
forfeited and must be immediately returned to the Company.
 
(d) During the period before the shares of Restricted Stock vest (the
“Restriction Period”), the non-vested Restricted Stock may not be assigned,
transferred, pledged or otherwise disposed of by the Grantee.  Any attempt to
assign, transfer, pledge or otherwise
 
 
-2-
 
 
 dispose of the shares contrary to the provisions hereof, and the levy of any
execution, attachment or similar process upon the shares, shall be null, void
and without effect.
 
3. Issuance of Certificates.
 
(a) Stock certificates representing the Restricted Stock may be issued by the
Company and held in escrow by the Company until the Restricted Stock vests, or
the Company may hold non-certificated shares until the Restricted Stock
vests.  During the Restriction Period, the Grantee shall receive any cash
dividends with respect to the shares of Restricted Stock, may vote the shares of
Restricted Stock and may participate in any distribution pursuant to a plan of
dissolution or complete liquidation of the Company.  In the event of a dividend
or distribution payable in stock or other property or a reclassification, split
up or similar event during the Restriction Period, the shares or other property
issued or declared with respect to the non-vested shares of Restricted Stock
shall be subject to the same terms and conditions relating to vesting as the
shares to which they relate.
 
(b) When the Grantee obtains a vested right to shares of Restricted Stock, a
certificate representing the vested shares shall be issued to the Grantee, free
of the restrictions under Section 2 of this Agreement.
 
(c) The Company’s obligation to deliver shares upon the vesting of the
Restricted Stock shall be subject to all applicable laws, rules and regulations
and also to such approvals by governmental agencies as may be deemed appropriate
to comply with relevant securities laws and regulations.
 
4. Change of Control.  Except as set forth in Paragraph 2(b), the provisions of
the Plan applicable to a Change of Control shall apply to the Restricted Stock,
and, in the event of a Change of Control, the Committee may take such actions as
it deems appropriate pursuant to the Plan.
 
5. Grant Subject to Plan Provisions.  This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan.  The grant is subject to
interpretations, regulations and determinations concerning the Plan established
from time to time by the Committee in accordance with the provisions of the
Plan, including, but not limited to, provisions pertaining to (i) the
registration, qualification or listing of the shares, (ii) changes in
capitalization of the Company and (iii) other requirements of applicable
law.  The Committee shall have the authority to interpret and construe the grant
pursuant to the terms of the Plan, and its decisions shall be conclusive as to
any questions arising hereunder.
 
6. Withholding.  The Grantee shall be required to pay to the Company, or make
other arrangements satisfactory to the Company to provide for the payment of,
any federal, state, local or other taxes that the Company is required to
withhold with respect to the grant or vesting of the Restricted Stock.  Subject
to Committee approval, the Grantee may elect to satisfy any tax withholding
obligation of the Employer with respect to Restricted Stock by having shares
 
 
-3-
 
 
withheld up to an amount that does not exceed the minimum applicable withholding
tax rate for federal (including FICA), state, local and other tax liabilities.
 
7. No Employment or Other Rights.  This grant shall not confer upon the Grantee
any right to be retained by or in the employ of any Employer and shall not
interfere in any way with the right of any Employer to terminate the Grantee’s
employment at any time.  The right of any Employer to terminate at will the
Grantee’s employment at any time for any reason is specifically reserved.
 
8. Assignment by Company.  The rights and protections of the Company hereunder
shall extend to any successors or assigns of the Company and to the Company’s
parents, subsidiaries, and affiliates.  This Agreement may be assigned by the
Company without the Grantee’s consent.
 
9. Applicable Law.  The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of the State of New Jersey, without giving effect to the conflicts of laws
provisions thereof.
 
10. Notice.  Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the Secretary at AMREP Corporation, 300
Alexander Park, Suite 204, Princeton, NJ 08540, and any notice to the Grantee
shall be addressed to such Grantee at the current address shown on the payroll
of the Company, or to such other address as the Grantee may designate to the
Company in writing.  Any notice shall be delivered by hand or by a recognized
courier service such as FedEx or UPS, sent by telecopy or enclosed in a properly
sealed envelope addressed as stated above, registered and deposited, postage
prepaid, in a post office regularly maintained by the United States Postal
Service.
 
IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this instrument, and the Grantee has placed his or her
signature hereon, effective as of the Date of Grant.
 
AMREP Corporation




By:                                                              
Name:
Title:







 
-4-
 
 

Participant Acceptance:


By signing the acknowledgement below, I hereby accept the grant of Restricted
Stock described in this Agreement, and I agree to be bound by the terms and
conditions of the Plan and this Agreement.  I hereby agree that all of the
decisions and determinations of the Committee upon any questions arising under
the Plan and this Agreement shall be final, conclusive and binding.  I hereby
further acknowledge that I have received a copy of the Plan, the official
prospectus for the Plan and this Agreement.


______________________________                                                               ____________________________________
Date                                                                                                                    Grantee:



 
-5-
 
 
